Citation Nr: 1146413	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-43 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 30 percent, effective from October 2, 2008 (date of claim); granted service connection for residuals of prostate cancer, rated 40 percent, effective from October 2, 2008 (date of claim); and denied service connection for an irritable bowel syndrome, depression, a mood disorder, tinnitus, and bilateral hearing loss.  A May 2011 rating decision increased the rating for the Veteran's PTSD to 50 percent, also effective from October 2, 2008.  In March 2010, an informal conference was held before a Decision Review Officer (DRO) at the RO.  In the Veteran's November 2010 VA Form 9, substantive appeal, he requested a videoconference hearing before the Board.  Such a hearing was scheduled for December 14, 2011; however, on December 9, 2011, a request to cancel the hearing was received.  

The Veteran had also initiated appeals of the rating assigned for the residuals of his prostate cancer, and also of the denials of service connection for an irritable bowel syndrome, depression, a mood disorder, tinnitus, and bilateral hearing loss.  At the March 2010 informal conference, the Veteran withdrew his appeals of the denials of service connection for an irritable bowel syndrome, depression, and a mood disorder.  An October 2010 rating decision granted service connection for tinnitus.  Consequently, those matters are not before the Board.  

A statement of the case (SOC), issued in October 2010, addressed the denial of service connection for bilateral hearing loss and the rating assigned for the Veteran's PTSD.  It also increased the rating for the Veteran's residuals of prostate cancer to 60 percent, effective from October 2, 2008.  In his November 2010 substantive appeal, the Veteran limited his appeal to the matter of the rating assigned for his PTSD.  Accordingly, the matters of service connection for bilateral hearing loss and of the rating assigned for residuals of prostate cancer are not before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302-20.304.
FINDING OF FACT

On December 9, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (through his representative) in writing that he intended to withdraw his appeal seeking an increased rating for his PTSD; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim of entitlement to a rating in excess of 50 percent for PTSD, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in the matter of an increased rating for his PTSD, further discussion of the impact of the VCAA on this matter is not necessary.

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on December 9, 2011, the Veteran (through his representative) indicated his satisfaction with the 50 percent rating currently assigned for his service-connected PTSD, and withdrew his appeal seeking an increased rating for such disability.  Hence, there is no allegation of error or fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking a rating in excess of 50 percent for PTSD is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


